DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and species A, claims 1, 2 and 4-12, in the reply filed on September 20, 2021, is acknowledged.  The traversal is on the ground(s) that the amendments to the claims include all limitations of claim 1, which has not been discussed in the prior art.  This is not found persuasive because Notsu, discussed below, teaches all of the limitations of claim 1. Therefore, the common technical feature of the claims is not a special technical feature. Claims 3 and 13-21 are withdrawn for being directed to a nonelected invention or species.
The requirement is still deemed proper and is therefore made FINAL.
Response to Amendment
The Examiner acknowledges the remarks and amendments filed on 2/2/22. Claims 1, 13, and 19 have been amended. Claims 3 and 13-21 have been withdrawn. Claims 1, 2, and 4-12 are pending rejection below: 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0036414 Notsu et al in view of Kavanagh USPN_5529654.
1.	Regarding claim 1, Notsu teaches a vehicle glazing (paragraph 0002), comprising:
at least one glass layer 202 (paragraph 0034);
at least one sharply curved portion (313 undulations) on said at least one glass layer (paragraph 0063) extending along the surface thereof (figure 7);
wherein said at least one sharply curved portion comprises:

    PNG
    media_image1.png
    194
    396
    media_image1.png
    Greyscale
a first bent portion (making a “U” shape) described by a first radius and a second bent portion (making an upside down “U” shape) described by a second radius, wherein the point where the radiuses of the first and second bent portions change their orientation generate at least one inflection point (see annotated figure 7 to the right). 
Please note that “sharply curved” as defined by the specification is any radius of curvature that is less than 150 mm (as-filed spec page 3, lines 24-30). 
Notsu does not explicitly teach the value of the radii of curvature. However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 Section IV Part A). Therefore, without a showing of criticality, the claimed dimensions do not impart patentability to the claims.
2.	However, Notsu does not disclose the newly added claim feature of where its curved portion extends into a visible portion of its glazing.
3.	Kavanagh discloses a process for forming a shaped laminate (Title) for use in a vehicle window comprising a lamination of transparent layers (Abstract). Furthermore, Kavanagh discloses that window shapes appearing having severely curved and angled configurations can minimize aerodynamic drag and enhance ability to see from within the vehicle (column 1, lines 46-50).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the curvatures, of Notsu, that extends into a visible region, as disclosed by Kavanagh. One of ordinary skill in the art would have been motivated in doing so minimize drag.
5.	Regarding claim 2, Notsu in view of Kavanagh suggests that said at least one sharply curved portion is extended from one edge of the glazing and progressively disappearing along the surface thereof (paragraph 0063 and figure 7, where region 313a is flat).
6.	Regarding claim 4, Notsu in view of Kavanagh does not explicitly teach the value of the radii of curvature. However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 Section IV Part A). Therefore, without a showing of criticality, the claimed dimensions do not impart patentability to the claims.
7.	Regarding claim 5, Notsu teaches that said at least one sharply curved portion is made by heating and pressing (paragraph 0078). Please note, claim 5 includes product by process language (local heating with a laser source).  The discussion above tends to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. In this case, the process of Notsu appears to form the same product as that of the instant invention. Applicant may provide evidence proving an unobvious difference between the products.
8.	Regarding claim 6, Notsu in view of Kavanagh suggests that each glass of said at least one glass layer is selected from the group consisting of soda-lime and aluminosilicate (paragraph 0054). 
9.	Regarding claim 7, Notsu in view of Kavanagh suggests that said at least one glass layer is one glass layer; and wherein said glass layer is a tempered glass layer (paragraph 0054).
10.	Regarding claim 8, Notsu in view of Kavanagh suggests that the tempered glass layer has a minimum thickness of 0.2 mm (0.2 mm-0.9 mm, paragraph 0038). However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 Section IV Part A). Therefore, without a showing of criticality, the claimed dimensions do not impart patentability to the claims. Please note that as written, the maximum thickness of the tempered glass layer has not been limited. The range listed is for the minimum thickness only. 
11.	Regarding claim 9, Notsu in view of Kavanagh suggests that the glazing is a laminated glazing, further comprising at least one plastic bonding interlayer 301 (paragraph 0034).
12.	Regarding claim 10, Notsu in view of Kavanagh suggests that the first glass layer has a thickness of 1.5-4.0 mm (paragraph 0035), and the second glass layer has a thickness of 0.2-1.0 mm (paragraph 0035). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality the taught ranges of 1.5-4.0 mm and 0.2-1.0 mm both read on the claimed range of 0.5-5 mm. 
13.	Regarding claim 11, Notsu in view of Kavanagh suggests that the vehicle glazing is a roof or a windshield (paragraph 0023). 
14.	Regarding claim 12, Notsu in view of Kavanagh does not explicitly teach the drag coefficient. However, as Notsu satisfies all of the previous limitations, Notsu’s materials are indistinguishable from the claimed materials. Therefore, it is reasonable to expect that Notsu’s vehicle glazing would also allow reduction of the drag coefficient of the vehicle. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (MPEP 2112.01 Section I). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, and 4-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        May 28, 2022